Citation Nr: 0721657	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  04-04 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for bilateral 
hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel





INTRODUCTION

The veteran served on active duty from May 1953 to April 
1955.  He also had subsequent service with the Army National 
Guard from June 1960 to June 1963, and from November 1970 to 
June 1994.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in San 
Juan, Puerto Rico (the RO).


FINDINGS OF FACT

1.  A May 1999 Board decision denied service connection for 
bilateral hearing loss.  

2.  The evidence associated with the claims file subsequent 
to the May 1999 Board decision raises a reasonable 
possibility of substantiating the claim on the merits.

3.  A preponderance of the competent medical evidence of 
record demonstrates that the veteran's bilateral hearing loss 
is unrelated to his active or National Guard service.


CONCLUSIONS OF LAW

1.  The Board's May 1999 decision is final.  38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. § 20.1100 (2006).

2.  Since the May 1999 Board decision, new and material 
evidence has been received and the claim of entitlement to 
service connection for bilateral hearing loss is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006). 

3.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 101 (22-24), 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309(a), 3.385 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  Proper notice must be provided to 
a claimant before the initial VA decision on a claim for 
benefits and must: (1) inform the claimant about the 
information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  The RO clearly 
advised the veteran of each of the four elements required by 
Pelegrini II in a letter which appears to have been sent 
sometime in May 2003.  Although the letter is undated, it 
makes reference to a December 2002 rating decision which 
continued to deny service connection for hearing loss, 
therefore suggesting it was issued subsequent to that date.  
The veteran referenced the letter in correspondence dated in 
late May 2003, and noted that such was received by him only 
days before.  

To date, VA has not provided the veteran with notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the disability on appeal.  
Nevertheless, there is no prejudice in proceeding with the 
issuance of a final decision.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  Since (as detailed below) the 
preponderance of the evidence is against the veteran's claim 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are moot.

Although proper notice was ultimately provided after the 
initial adjudication of the veteran's claim, he is not 
prejudiced by this error.  VA satisfied its notice 
requirements as of May 2003 and readjudicated the claim in a 
May 2004 supplemental statement of the case (SSOC).  

All relevant evidence necessary for an equitable resolution 
of the issue on appeal has also been identified and obtained, 
to the extent possible.  The RO obtained the veteran's 
separation examination report from his period of active duty, 
excerpts from his National Guard personnel records, 
audiograms from both private and VA sources from the late 
1980s to the present, the reports of VA audiometric 
examinations conducted in April 1997 and February 2003, and 
letters dated in March 2003 and May 2004 from the veteran's 
private otolaryngologist, Dr. R.C.T.  The Board also obtained 
an expert medical opinion from the Veterans Health 
Administration (the VHA opinion) in March 2007.  See 
38 C.F.R. § 20.901(a) [allowing the Board to solicit such 
opinions].  

Moreover, the RO has made repeated attempts to secure the 
veteran's service medical records.  With the exception of his 
separation physical examination, these records are not 
currently on file and have apparently been destroyed in a 
July 1973 fire at the National Personnel Records Center 
(NPRC).  All of the RO's efforts to obtain service medical 
records have been unsuccessful.  Therefore, it is clear that 
additional attempts to obtain these records would be futile 
and would only serve to delay resolution of this appeal.  See 
38 U.S.C.A. § 5103A(2) [noting that VA is not required to 
provide assistance to a claimant if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim]; see also Hayre v. West, 188 F.3d 1327 (Fed. Cir. 
1999) [observing that VA's efforts to obtain service 
department records shall continue until the records are 
obtained or unless it is reasonably certain that such records 
do not exist or that further efforts to obtain those records 
would be futile].  Therefore, the Board will proceed to 
evaluate the claim on the evidence currently of record.

Since VA has been unable to obtain the veteran's service 
medical records, it has a heightened duty to explain its 
findings and conclusions.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 
(1992).  The Board's analysis of the veteran's claim is 
undertaken with this duty in mind.  The case law does not, 
however, lower the legal standard for proving a claim for 
service connection but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the veteran.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).  Moreover, there is no 
presumption, either in favor of the claimant or against VA, 
arising from missing records.  See Cromer v. Nicholson, 19 
Vet. App. 215, 217-18 (2005) [wherein the United States Court 
of Appeals for Veterans Claims (the Court) declined to apply 
an "adverse presumption" where records have been lost or 
destroyed while in government control which would have 
required VA to disprove a claimant's allegation of injury or 
disease in service in these particular cases].  Neither the 
veteran nor his representative has identified any other 
outstanding evidence.

In December 2005, following the issuance of the most recent 
SSOC, the veteran submitted VA treatment records dated in May 
2005.  The Board cannot consider additional pertinent 
evidence without first remanding the case to the agency of 
original jurisdiction for initial consideration or obtaining 
the veteran's waiver.  38 C.F.R. § 20.1304(c).  The 
regulation notes, however, that evidence is not pertinent 
"if it does not relate to or have a bearing on the appellate 
issues or issues."

In the instant case, the additional evidence submitted 
consists of VA treatment records which note that the veteran 
has sensorineural hearing loss.  The Board does not, however, 
believe that such evidence is pertinent, as that term is 
defined by 38 C.F.R. § 20.1304.  As will be discussed in 
greater detail below, the existence of bilateral hearing loss 
is not in dispute.  The outcome of this claim turns on the 
relationship between the veteran's hearing loss and his 
periods of both active and National Guard service.  The 
recently-submitted VA treatment records do not address this 
key question and are therefore not "pertinent" under the 
provisions of 38 C.F.R. § 20.1304.  Remand of the case to the 
RO for consideration of this evidence is accordingly not 
warranted and would only serve to unnecessarily delay final 
adjudication of the veteran's claim.

VA has accordingly satisfied its applicable duties to notify 
and assist, and additional development efforts would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  Therefore, the veteran will not be prejudiced by 
the Board's adjudication of his claim.

II.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss

By a May 1999 decision, the Board denied the veteran service 
connection for bilateral hearing loss.  The Board essentially 
determined that although there was adequate evidence 
indicating that the veteran suffers from hearing loss 
together with evidence indicating that he was exposed to 
considerable noise from weapons fire in service, there was no 
competent medical evidence causally linking the two.  
The veteran did not appeal the Board decision to the Court 
and it became final.  38 C.F.R. § 20.1100.

In April 2002, the veteran again sought service connection 
for bilateral hearing loss.  The September 2002 rating 
decision denied the claim on grounds that new and material 
evidence had not been submitted.  This appeal followed.  

To reopen a claim, new and material evidence must be 
presented or secured.  38 U.S.C.A. § 5108.  "The Board does 
not have jurisdiction to consider [the previously-adjudicated 
claim] unless new and material evidence is presented, and 
before the Board may reopen such a claim, it must so find."  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The 
Board is neither required nor permitted to analyze the merits 
of a previously-disallowed claim if new and material evidence 
is not presented or secured.  Butler v. Brown, 9 Vet. App. 
167, 171 (1996).  No other standard than that articulated in 
the regulation applies to the determination whether evidence 
is new and material.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The Board notes that, following the September 2002 rating 
decision, the RO essentially reopened the claim and denied it 
on the merits in the March and May 2004 SSOCs.  The United 
States Court of Appeals for the Federal Circuit, however, has 
held that if service connection has been previously denied 
and that decision became final, the Board does not have 
jurisdiction to review the claim on a de novo basis in the 
absence of a finding that new and material evidence has been 
submitted.  See Jackson, supra.  Accordingly, notwithstanding 
the RO's reopening of the claim, the Board must review the 
record in order to determine whether new and material 
evidence has been submitted.

Evidence obtained in connection with the attempt to reopen 
includes letters dated in March 2003 and May 2004 from the 
veteran's private otolaryngologist, Dr. R.C.T.  That 
physician determined that the veteran's current hearing loss 
is the product of noise exposure during his National Guard 
service, particularly from explosions and tank fire.  Dr. 
R.C.T.'s opinion letters directly address the relationship 
between the veteran's current hearing loss and noise exposure 
during service.  Competent medical opinion evidence of this 
type was lacking at the time of Board's May 1999 decision.  
The submission of this medical nexus evidence is therefore so 
significant that it must be reviewed in connection with the 
current claim, and raises a reasonable possibility of 
substantiating the claim.  The veteran's service-connection 
claim for bilateral hearing loss is therefore reopened, and 
the Board will proceed to a decision on this claim on the 
merits.  

The Board does not believe that the veteran will be 
prejudiced by such action, as the RO has already adjudicated 
the claim on the merits on multiple occasions.  The veteran 
was also advised of the evidence needed to substantiate his 
claim on the merits by the March 2003 VCAA letter.  See 
Bernard, supra.



III.  Service connection for bilateral hearing loss

The veteran contends he was exposed to excessive noise from 
small arms fire and from firing a shoulder cannon during his 
initial period of active duty service.  He also maintains 
that during his National Guard service, he was again exposed 
to small arms fire together with tank fire and resulting 
explosions.  Such noise exposure, the veteran avers, led to 
his current hearing loss.  

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including organic 
disabilities of the nervous system such as sensorineural 
hearing loss, when manifested to a compensable degree within 
the initial post-service year.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 
101(21-24); 38 C.F.R. § 3.6.  Service connection may 
accordingly be granted for disability resulting from disease 
or injury incurred or aggravated while performing ACDUTRA, or 
from injury incurred or aggravated while performing 
INACDUTRA.  See 38 U.S.C.A. §§ 101, 106, 1110, 1131.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

There is medical evidence that the veteran currently has 
bilateral hearing loss as defined by VA.  On his most recent 
VA audiometric examination in February 2003,  auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz in the each ear were 26 decibels or 
greater.  See 38 C.F.R. § 3.385.  The first Hickson element 
(1) has clearly been satisfied.

With respect to the second Hickson element, the Board will 
separately address disease and injury.  With respect to in-
service disease, there is no indication that the veteran 
suffered from hearing loss during his initial period of 
active duty.  While service medical records from this period 
were destroyed by fire, the veteran's separation examination 
reflects normal hearing bilaterally.  The veteran himself 
does not contend that his hearing began during his initial 
period of service in the 1950s.  Rather, he contends that 
such began in the late 1980s, well over thirty years 
following active duty.

The veteran also does not seriously contend that his hearing 
loss began during a period of ACDUTRA or INACDUTRA, and the 
record does not so indicate.  The veteran's hearing loss was 
initially diagnosed by a private audiologist in August 1989, 
when the veteran was not training with the National Guard.  
Accordingly, the second Hickson element has not been 
satisfied with respect to in-service disease.  [The Board 
notes that service-connection is not available for disease 
which had its onset during INACDUTRA in any event.  Service 
connection may only be granted for residuals of injuries 
incurred during such service.]  

The second Hickson element has, however, been met with 
respect to in-service injury.  In this case, the injury 
complained of is exposure to excessive noise.  There is 
abundant evidence that such noise exposure in fact occurred.  
During his initial period of active duty service, the 
veteran's military occupational specialty (MOS) was that of a 
rifleman.  Given this position, it is likely that the veteran 
was regularly exposed to small arms fire and noise from other 
shoulder-fired weapons.  Moreover, during the early years of 
his National Guard service, the veteran served as a scout 
driver and an assistant squad leader with a cavalry unit.  It 
therefore also likely that he was frequently exposed to noise 
from armor equipment, tank fire, and explosions.

The key question in the instant case is the final Hickson 
element, medical nexus.  There are of record several medical 
opinions addressing the relationship between the veteran's 
current hearing loss and noise exposure during service.  By 
law, the Board is obligated under 38 U.S.C.A. § 7104(d) to 
analyze the credibility and probative value of all medical 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. 
Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994).  While the Board may appropriately favor the 
opinion of one competent medical authority over another, see 
Wensch v. Principi, 15 Vet. App. 362, 367 (2001), it must 
consider and weigh all medical evidence, keeping in mind the 
command of Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
that the benefit of the doubt in resolving such issues shall 
be given to the veteran.

In his March 2003 and May 2004 letters, Dr. R.C.T. opined 
that the veteran's hearing loss was the result of "noise 
trauma," particularly that from explosives and tank fire 
during National Guard service.  The VHA opinion, on the other 
hand, argues that the veteran's hearing loss is not the 
result of noise exposure in the military, but rather the 
product of presbyacusis.  [Presbyacusis is the loss of 
ability to perceive or discriminate sounds associated with 
aging.  See Stedman's Medical Dictionary, 27th Ed., 1440 
(2000).]

After reviewing the entirety of the medical evidence of 
record, the Board finds the VHA opinion to be more probative 
than that of Dr. R.C.T.  The opinion of Dr. R.C.T. suffers 
from a number of flaws which the Board will highlight.  
While Dr. R.C.T. stated that the veteran's hearing loss was 
due to noise trauma, particularly from explosives and tanks 
during National Guard service, his opinion contained little 
explanation for that conclusion.  Dr. R.C.T. did not comment 
on the fact that the veteran's high frequency hearing loss 
continued to worsen after leaving National Guard service.  He 
also failed to make any reference to the contemporaneous 
medical evidence of record which showed that hearing at the 
3000-4000 Hertz level was not significantly worse than at 
other frequencies.  Dr. R.C.T.'s two letters, neither of 
which exceeds five sentences in length, also failed to cite 
any medical treatise evidence or otherwise account for the 
role the veteran's age may have played in the onset of his 
hearing loss.  The Board believes that Dr. R.C.T.'s failure 
to account for such significant evidence renders his opinion 
of little probative value.  See generally Bloom v. West, 12 
Vet. App. 185, 187 (1999) [noting that the probative value of 
a physician's statement is dependent, in part, upon the 
extent to which it reflects "clinical data or other 
rationale to support his opinion"]; see also Hernandez- 
Toyens v. West, 11 Vet. App. 379, 382 (1998) [observing that 
whether the physician provides the basis for his/her opinion 
goes to the weight or credibility of the evidence].

Unlike the opinion of Dr. R.C.T., the VHA opinion was 
thoroughly explained and made specific reference to the 
veteran's pertinent medical history.  The VHA expert found it 
particularly significant that the veteran's high frequency 
hearing loss continued to worsen after he left the National 
Guard.  This phenomenon, the VHA expert opined, indicates 
that the veteran's hearing loss was unrelated to noise 
exposure in the military.  The VHA expert also remarked that 
at no point in the record was the veteran's hearing 
significantly worse at 4000 Hertz than at other frequencies.  
It was explained that "[w]orse hearing at 3000-4000 H[ertz] 
compared to other frequencies is characteristic of noise-
induced hearing loss."  Because the veteran did not exhibit 
considerably worse hearing at these ranges, the VHA expert 
concluded that his hearing loss was not the product of noise 
exposure during military service.  Specific medical treatise 
evidence was cited in support of this proposition.  Again, 
Dr. R.C.T. failed to account for the continued worsening of 
the veteran's hearing loss following National Guard service 
(and his exposure to loud noises therein) or the significance 
of relative hearing loss at various frequencies.

The Board acknowledges that the VHA expert commented that a 
"substantial portion of the medical record is in Spanish, 
and I am unable to fully evaluate these portions due to my 
lack of fluency in this language."  While the record does 
contain several pieces of medical evidence in Spanish, an 
English translation of such evidence was obtained prior to 
the VHA opinion request.  The VHA expert therefore had 
complete English translations of all pertinent medical 
evidence at her disposal.  Moreover, despite this comment, it 
appears that the VHA expert reviewed the record and had a 
thorough understanding of the relevant facts.  Unlike Dr. 
R.C.T.'s opinion letters, the VHA expert made reference to 
virtually every piece of medical evidence of record 
pertaining to hearing loss.  Even more importantly, all 
audiometric test results were discussed.  The Board therefore 
does not believe that the VHA expert's opinion is inadequate 
or in any way compromised by the presence of Spanish-language 
records.  

Because the VHA opinion is well-reasoned, thoroughly 
explained, and draws on the contemporaneous treatment 
records, the Board finds it more probative than the 
conclusory opinion letters of Dr. R.C.T.  

The only other evidence in the claims file which suggests 
that the veteran's hearing loss is related to his active or 
National Guard service is the veteran's own statements.  It 
is now well settled, however, that lay persons without 
medical training, such as the veteran, are not qualified to 
render medical opinions regarding matters such as 
determinations of etiology, which call for specialized 
medical knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); see also 38 C.F.R. § 3.159 [noting that 
competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  While the veteran is free to comment on his 
perception of symptoms, he is not competent to ascribe such 
to a particular causative factor (i.e. noise exposure in 
service).  The veteran's statements regarding the etiology of 
his hearing loss are accordingly lacking in probative value.

Because a preponderance of the competent medical evidence of 
record fails to demonstrate that the veteran's hearing loss 
is related to his active or National Guard service, the third 
Hickson element has not been met and service connection is 
not warranted.  The benefit sought on appeal is accordingly 
denied.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for bilateral hearing loss 
is reopened.

Service connection for bilateral hearing loss is denied.



____________________________________________
Steven L. Keller
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


